DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 11/17/2022 in which claims 1, 9, and 17 have been amended.  Thus, the claims 1-21 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a damage summary and a damage report without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 9, and 17.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., detecting, via at least one of a pressure sensor and a proximity sensor, that a vehicle is present in a predetermined physical area; and responsive to detecting that the vehicle is present, performing operations comprising: receiving, via a communication interface coupled to a diagnostic port of the vehicle, telematics data corresponding to the vehicle; updating a telematics database with the telematics data corresponding to the vehicle, the telematics database comprising telematics information corresponding to a plurality of vehicles, the telematics information including aggregated driving statistics of the plurality of vehicles; iteratively determining a behavioral pattern based on detecting associated between the telematics information based on the updated telematics database; generating, using a sensor, and for a plurality of hail damage instances, three-dimensional depth information corresponding to the vehicle, wherein the sensor comprises at least one of moveable camera structured to capture optical digital images, a depth sensor, or a laser sensor for detecting depth information; determining, at an enhanced claims processing server and based on a comparison of the three-dimensional depth information with manufacturer data that corresponds to the vehicle, damage information comprising a plurality of hail damage instances, wherein each of the hail damage instances comprises metadata indicating: a size of an instance of hail damage, a severity rating of the instance of hail damage, and a location of the instance of hail damage; deleting, based on the comparison of the three-dimensional depth information with the manufacture data, three-dimensional depth information that does not correspond to at least one of the plurality of hail damage instances; and determining, based on the damage information and the determined behavioral pattern, one or more damage estimates for the instance of hail damage; determining, using the one or more damage estimates, a first predicted repair cost for a repair service provider system; storing the first predicted repair cost in a database comprising a plurality of predicted repair costs; adjusting predicted repair costs for future repairs based on the first predicted repair cost; generating, by the enhanced claims processing server and based on processing the metadata, a render of the vehicle, wherein the render depicts the respective hail damage instances on the vehicle according to the location of the respective instance of hail damage; generating, by the enhanced claims processing server, a damage summary comprising the damage information, the render, and a damage estimate corresponding to the each of the hail damage instances; and transmitting, by the enhanced claims processing server, the damage summary to a repair center.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of generating a damage summary and a damage report which may correspond to a Certain Methods of Organizing Human Activity (e.g., a person following a set of instructions or a person signing a contract online).  The additional limitations of a pressure sensor, a proximity sensor, a communication interface, a diagnostic port, a telematics database, a sensor, a camera, a depth sensor, a laser sensor, an enhanced claims processing server and a database do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).  
This judicial exception is not integrated into a practical application because the additional limitations of a pressure sensor, a proximity sensor, a communication interface, a diagnostic port, a telematics database, a sensor, a camera, a depth sensor, a laser sensor, an enhanced claims processing server and a database result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a pressure sensor, a proximity sensor, a communication interface, a diagnostic port, a telematics database, a sensor, a camera, a depth sensor, a laser sensor, an enhanced claims processing server and a database are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a pressure sensor, a proximity sensor, a communication interface, a diagnostic port, a telematics database, a sensor, a camera, a depth sensor, a laser sensor, an enhanced claims processing server and a database are recited at a high level of generality in that it result in no more than simply applying the abstract idea using generic computer elements.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 9 and 17 and hence these claims 9 and 17 are rejected on similar grounds as claim 1.  Examiner notes that claim 9 also recites a repair service provider system, which does not restrict the claim from reciting an abstract idea under Step 2A-Prong 1.  The recitation of a repair service provider in claim 9 results in no more than simply applying the abstract idea using generic computer elements.  The additional element of enhanced claims processing server is recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device.  Therefore, the recitation of a repair service provider system does not result in practical application under Step 2A-Prong 2 and does not amount to add significantly more under Step 2B.  Thus, the claim 9 is directed to an abstract idea.
Dependent claims 2-8, 10-16, and 18-21 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to a Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-8, 10-16, and 18-21 are directed to an abstract idea.  Thus, the claims 1-21 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 11/17/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-21 under 35 U.S.C. 101, Applicant states that the amended claims are not directed to an abstract idea.
Examiner respectfully disagrees and notes that the claim clearly recites abstract concepts and the amended limitations of receiving, updating, and determining also recite abstract concepts of receiving telematics data, updating the telematic database with the telematics data and determining a behavioral pattern based on detecting associations between the telematics information.  The additional elements recited in the amended limitation do not restrict the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea.  
Applicant also states that under Step 2A, Prong Two, the claimed systems and methods integrate a set of steps into an overall claimed process, which, when viewed as a whole, has the clear, practical application of improved data analysis using a particular solution.
Examiner respectfully disagrees and notes that determining behavioral pattern based on the information collected via a diagnostic port of the vehicle and updated telematic database simply result in applying the abstract idea and do not result in technical improvement.  The amended limitations do not provide a technical solution to a yet to be identified technical problem.   If there is an improvement, it is to an abstract idea and not to technology.  The improvement to an abstract idea is not sufficient to transform an abstract idea into a practical application.
Applicant states that under Step 2B, the recited steps, at least in combination with the other recited steps, recite more than mere collection and receipt of data.  Furthermore, Applicant respectfully submits there is no evidence in the cited prior art, the prosecution history, the specification, or in decided cases that such an enhanced claims processing server – in combination with the communications interface, pressure sensor, proximity sensor, movable camera, depth sensor, and/or laser sensor, are routine or conventional in the field of three-dimensional data analysis used for the recited steps.  Thus, an inventive concept is clearly present in the claims.
Examiner respectfully disagrees and notes that Examiner did not rely on additional elements to be routine or conventional in the rejection presented above.  Thus, Berkheimer is not applicable here.  Moreover, Applicant makes conclusory statements that an inventive concept is clearly present in the claims without identifying which additional elements present an inventive concept.  The additional elements are recited at a high level of generality and it amounts to simply applying the abstract concept without transforming the abstract concept into a practical application.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693